APR~ 1,\2019

UNITED STATES DISTRICT COURT clerk, U_S_ District & gankruptcy
FOR THE DISTRICT OF COLUMBIA COUF'IS for the DiStrict of Co|umbia
ROLLIN LEE SPENCER, )
Plaintiff, §
` v. § Civil Action No. 18-2741 (UNA)
UNITED STATES OF AMERICA, §
Defendant. §

MEMORANDUM OPINION

This matter comes before the Court upon review of plaintiffs application for leave to
proceed in forma pauperis and assorted documents, including a “Notice of Errata” and “Motion
to Expidit [sic] Hearing.” The Court has reviewed plaintiffs submission, keeping in mind that
pleadings filed by pro se litigants are held to less stringent standards than those applied to formal
pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 5 l9, 520 (1972). Evenpro se
litigants, however, must comply With the F ederal Rules of Civil Procedure. Jarrell v. Tisch, 656
F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that
a complaint contain a short and plain statement of the grounds upon Which the Court’s
jurisdiction depends, a short and plain statement of the claim showing that the pleader is entitled
to relief, and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The
purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of the claims
being asserted, sufficient to prepare a responsive answer, to prepare an adequate defense and to
determine Whether the doctrine of res judicata applies. Brown v. Califano, 'l'5 F.R.D. 497, 498

(D.D.C. 1977).

Aside from plaintiff s failure to submit documents in accordance with Federal Rule of
Civil Procedure 10 and Local Civil Rule 5.1, and his failure to respond to the Court’s January 18,
2019 Order, the pleading alleges no facts and generally fails to set forth a short and plain
statement showing plaintiffs entitlement to relief as is required under Federal Rule of Civil

Procedure \8 (a). Accordingly, the Court will grant plaintiffs application to proceed in forma

pauperis and dismiss the complaint

An Order is issued separately.

l/'M_/,

Un`fceld/ States District Judge

DATE:March 22 ,2019

